Citation Nr: 1824425	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-32 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder and left ankle disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected left foot disability. 

6.  Entitlement to service connection for a low back disorder. 
7.  Entitlement to service connection for a bilateral ankle disorder.

8.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1972 to January 1976, in the Army from February 1977 to February 1980, with additional service in the Reserves from 1981 to 1983 and from 1985 to 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims listed above. 

In November 2017, the Veteran and his wife testified at a Video Conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied the Veteran's claims of entitlement to service connection for low back, bilateral ankle, and bilateral knee disorders.   The Veteran was notified of the decision, and filed a notice of disagreement.  

2.  In July 2003, the Veteran perfected an appeal to the Board regarding his claims for service connection.

3.  In a September 2003 statement, the Veteran withdrew his claims of entitlement to service connection for left ankle and left knee disorders.  

4.  In a May 2004 Board most denied the claims of entitlement to service connection for low back, right knee, and right ankle disorders. 

5.  The evidence received since the October 2001 rating decision as it pertains to left ankle and left knee disorders, and since the May 2004 Board denial as it pertains to low back, right ankle, and right knee disorders, is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection.

6.  The evidence is in equipoise as to whether the Veteran's low back disorder, resulting from a disease or injury, was incurred in or aggravated by active service.

7.  The evidence is in equipoise as to whether the Veteran's bilateral knee disorder, resulting from a disease or injury, was incurred in or aggravated by active service.

8.  The evidence is in equipoise as to whether the Veteran's bilateral ankle disorder, resulting from a disease or injury, was incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied entitlement to service connection for left ankle and left knee disorders is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received in order to reopen the claims of entitlement to service connection for left ankle and left knee disorders.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3.  The May 2004 Board decision that denied the claims of entitlement to service connection for low back, right ankle, and right knee disorders is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

4.  New and material evidence has been received in order to reopen the claims of entitlement to service connection for low back, right ankle, and right knee disorders.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).  

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a low back disorder have been met.  38 U.S.C. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a bilateral knee disorder have been met.  38 U.S.C. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a bilateral ankle disorder have been met.  38 U.S.C. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As an initial matter, the Board finds that new and material evidence sufficient to reopen the claims for service connection for low back, right and left knees, and right left ankle disorders have been received.  The Veteran was initially denied service connection for these disorders in an October 2001 rating decision.  The rating decision denied the claim on the basis of no diagnosis for the low back and right ankle disorders.  The RO also determined the diagnosed right and left ankle disorders and left knee disorders were not incurred during service.  The Veteran filed a notice of disagreement to this rating decision and perfected an appeal to the Board in July 2003.  In September 2003, following the filing of his VA Form 9, the Veteran withdrew his appeal as to the issues of entitlement to service connection for the left ankle and knee disorders.  As such, with respect to those issues only, the October 2001 rating decision is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

As to the remaining claims pertaining to the low back, right ankle, and right knee, the Board ultimately concluded that the competent and probative evidence of record did not support diagnoses of any of the claimed disorders.  Thereafter, the Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims.  As such, the May 2004 Board decision is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

In March 2010, the Veteran filed a petition to reopen these claims.  The evidence received since the October 2001 RO denial and May 2004 Board denial includes significant VA and private treatment records; VA examinations dated in May 2012, March 2015, August 2016, December 2016, April 2017, and November 2017; lay statements in support of his claims specifically attributing the disorders to his military service; and private medical opinions in support of his claims.  

The credibility of this new evidence is presumed and it is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection- Applicable Laws and Regulations

The Veteran contends that he is entitled to service connection for current low back, right and left knee, and right and left ankle disorders because such resulted from injuries sustained during both active service and his Reserve service.  Alternatively, he claims his left ankle disorder is secondary to his service connected left foot disability, and his left knee disability is secondary to his right knee disorder or his left ankle disorder.  

Specifically, the Veteran testified during the November 2017 Board hearing that he was in the infantry battalion as a ground service radar crewman and was required to carry heavy items such as a ruck sack, radar equipment, for long periods of time over rough terrain.  He also testified that he had to repel out of helicopters with this equipment on which caused jarring in his low back, ankles, and knees.  As such, it is his contention that these disorders are all attributable to his military service.  

The Veteran has also set forth arguments pertaining to service connection on a secondary basis with respect to the left ankle and left knee disorders.  As discussed below, the Board finds that the evidence is in equipoise as to whether his claimed disorders are directly attributable to his military service thereby warranting service connection.  Therefore, discussion of his contentions for service connection on a secondary basis is not necessary.  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "veteran" for other periods of service does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Presumptive provisions, such as service incurrence for arthritis if manifested to a compensable degree within one year following discharge from active service, do not apply to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the evidence of record shows the Veteran has currently diagnoses of the claimed conditions.  Specifically, he has been diagnosed with degenerative disc disease of the lumbar spine and lumbar strain.  See December 2014 private treatment record and August 2016 VA Examination.  Additionally, the Veteran has received diagnoses of degenerative joint disease and bilateral sprains of the right and left knees.  See March 2015 and August 2016 VA Examinations, and July 2016 X-ray findings.  Finally, the Veteran's bilateral ankle disorders have been diagnosed as tendinitis and sprains.  See June 2013 private treatment record and August 2016 VA Examination.

Additionally, the Veteran's service treatment records show notations in service for all of his claimed disorders.  Service treatment records dated in April 1978 and March and April 1979 include references to right ankle sprain and mild Achilles tendonitis and right knee pain.  Finally, the January 20, 1980 separation examination includes notations from the physician that indicate the Veteran had injuries to the ankles and knees, without specifying either right or left, right knee locks, and a "weak low back."  No diagnoses were provided at separation.  Further, during a period of the Veteran's Reserve service, a May 1985 Line of Duty determination shows pains in the lower back and a swollen left ankle.  

Therefore, resolution of these claims turns on whether the diagnosed disorders are attributable to his military service.  For the reasons noted below, the Board finds service connection is warranted on a direct incurrence basis.  

Since his military service, the Veteran has consistently sought treatment for pain associated with his low back, ankles, and knees.  Moreover, immediately after his separation from service, a note in his employee file indicates he requested a transfer to a different unit due to back problems incurred during his military service.  See Entry from Employee File, January 18, 1980.  A subsequent statement from the Veteran dated in February 1980 further elaborates that he suffered from back and knee problems that began during his military service due to carrying a back pack and other equipment during field exercises.  VA and private treatment records dated until December 2017 also confirm that the Veteran has sought treatment for various symptomology associated with back, ankles, and knee problems on a continuous basis since his 1980 separation.  Moreover, he underwent knee surgeries in 2010 and 2011, and requires the use of ankle and back braces.  

The Board notes there are a significant number of VA examinations included in the Veteran's claims file dated in February 2001, with an addendum opinion dated in March 2001; May 2012; August 2016 with addendum opinions dated in December 2016; and, April 2017.  However, these examinations are inadequate for rating purposes and therefore of no probative value for the reasons noted below.   

The February 2001 examination determined the Veteran did not have any diagnosed disorders pertaining to his joints but also did not provide etiological opinions pertaining to these claims.  The March 2001 addendum opinion confirmed the findings of the February 2001 and concluded that since there were no diagnoses, they could not be due to the Veteran's military service.  However, neither examiner considered the Veteran's statements as to experiencing persistent and recurrent symptomatology since his service.  Moreover, the examiners did not address the medical evidence showing treatment for knee and back pain, specifically, in October 1998.  

The May 2012 VA examiner determined that the claimed disorders were not attributable to the Veteran's military service due to various gaps in treatment for the claimed disorders, which is factually untrue as the significant number of VA and private treatment records note, at a minimum, the Veteran's complaints of pain.  Specifically, the examiner found a 32 year gap between the Veteran's separation from service and his first indication of treatment in 2010 for the right ankle; a 24 year gap pertaining to the right knee; and, a 23 year gap pertaining to the back.  The examiner also failed to address the lay statements and reports of pain that are in existence during this time period in determining that the claimed disorders are not attributable to his military service.  Further, with respect to the left ankle and left knee disorders, the examiner stated there were no specific in-service reports and, as such, merely restated the same opinion proffered for the right ankle and right knee.  An opinion as to secondary service connection was not provided, despite the fact the Veteran advanced alternative arguments under that theory of entitlement for the left ankle and left knee.  Finally, there was no discussion of the Veteran's right and left knee surgeries.  

The August 2016 VA examinations are merely a recitation of the May 2012 examiner's findings with the added notation that, over the years, the Veteran has worked physically demanding civilian jobs, become physically deconditioned, and gained weight.  The examiner stated that these factors predispose him to reoccurring ankle and low back strains.  

Regarding the surgical procedures on the right and left knees, the examiner stated they were conducted due to the degenerative changes of the knees over the years and provided a diagnosis of post-surgical repair with residuals.  Again, the examiner failed to provide sufficient rationale for his findings, as well as discussing the lay statements of record regarding the onset, severity, and symptomology of the claimed disorders.  

Addendum opinions were obtained in December 2016.  At that time, the examiner determined there was no evidence of bilateral ankle disorders.  Further, the examiner failed to address the private medical opinions of record as it pertains to all the claimed disorders.  

VA scheduled the Veteran for another examination in April 2017.  Again, these examinations failed to adequately consider and discuss the findings of the private physicians, the lay statements of record, or the in-service notations.  

Finally, the Board notes there is a March 2015 Disability Benefits Questionnaire (DBQ) signed by the Veteran's private physician, and a November 2017 VA examination report.  However, the March 2015 DBQ does not include an etiological opinion as to whether the low back disorder is attributable to the Veteran's military service.  Further, the November 2017 examination only provides an opinion as to the left knee on the basis of secondary service connection.  Since, as mentioned, the Board is granting the claims on the basis of direct service connection, discussion of this theory of entitlement is not necessary.  

On the other hand, the Veteran has submitted multiple statements from his private physicians in support of his claims. 

A January 2012 statement from Dr. Osinubi that stated the Veteran first came to his office for several low back and knee pain in August 2011.  The Veteran stated his problems began during his military service in 1977 as a result of having to jump out of helicopters.  Dr. Osinubi stated that a review of the medical records was conducted.  Degenerative changes in the knees and a meniscus tear in the right knee, as well as degenerative changes in the spine and disc herniation were noted.  Dr. Osinubi stated that as a former paratrooper, he may have sustained injuries while jumping off helicopters.  

In July 2012 and January 2013 statements from another private physician, Dr. Murray, supports his contention that his claimed disorders are due to his military service.  Specifically, Dr. Murray stated the Veteran presented with severe low back, bilateral knee, and bilateral ankle pain due to his activities while in the military such as walking, climbing, and carrying excessive weight long distance, as well as jumping out of helicopters.  Dr. Murray indicated a review of the record was conducted, including the Veteran's service treatment records and post service records, and concluded that it was likely the claimed conditions began during his military service.  

A June 2013 statement from Dr. Dickerson noted the Veteran's history of low back, bilateral knee, and bilateral ankle disorders.  He then stated that it was likely the Veteran's bilateral ankle disorders were due to his military service and, specifically, as a result of having to jump out of helicopters.  Dr. Dickerson noted multiple arthritic findings that are possibly related to his military occupation.  Dr. Dickerson did state they are not absolute findings but are directly related to the pain and discomfort felt by the Veteran.  

Dr. Murray submitted an additional statement on behalf of the Veteran in July 2015.  At that time, he stated he has been treating the Veteran for the low back and right knee disabilities and, following a review, of the record, finds it is at least as likely as not directly attributable to the in-service injuries.  Dr. Murray noted the Veteran has not sustained any post service injuries.  

Based on the foregoing, the Board finds that the private opinions collectively attributing the Veteran's low back, bilateral ankle, and bilateral knee disorders support a finding that these disorder are at least as likely as not related to the Veteran's service.  

The Board acknowledges, when considering all the evidence of record, some of it is favorable and some of it is unfavorable and thus in equipoise.  A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107. 

Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for low back, bilateral knee, and bilateral ankle disorders is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle disorder is reopened.

Service connection for a low back disorder is granted.

Service connection for a bilateral knee disorder is granted.

Service connection for a bilateral ankle disorder is granted.  






	(CONTINUED ON NEXT PAGE)







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


